EXHIBIT 10.2

VERACYTE, INC.

 

2013 STOCK INCENTIVE PLAN

 

Notice of Stock Unit Award

 

You have been granted the following Stock Units representing shares of Common
Stock of Veracyte, Inc. (the “Company”) under the Company’s 2013 Stock Incentive
Plan (the “Plan”). The Stock Units are subject to the terms and conditions set
forth in this Notice of Stock Unit Award, the Stock Unit Agreement and the
Additional Terms for Participants Providing Services Outside the United States
attached to the Stock Unit Agreement as Exhibit A (collectively, the
“Agreement”) and the Plan, which are incorporated herein by reference. Certain
capitalized terms used, but not defined in this Notice of Stock Unit Award and
the Agreement, are defined in the Plan.

 

Name of Participant:

[-]

Total Number of Stock Units Granted:

[-]

Date of Grant:

[-]

Vesting Commencement Date:

[-]

Vesting Schedule:

The Stock Units subject to this Award vest when you complete each [X months] of
continuous Service from the Vesting Commencement Date.] [Sample language -
actual vesting schedule, which may be performance-based, to be inserted as
approved on grant-by-grant basis.] 

   

 

By executing this document, which may be accomplished by e-signature or other
electronic indication of acceptance, you and the Company agree that these Stock
Units are granted under and governed by the terms and conditions of the Plan and
the Agreement, both of which are attached to and made a part of this document.

 

By executing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.

 

 

 

 

VERACYTE, Inc.

   

 

 

By: __________________________________________

________________________________________________

Its: __________________________________________

Print Name

 

 

 

 

--------------------------------------------------------------------------------

 

 

VERACYTE, INC.

 

2013 STOCK INCENTIVE PLAN

 

Stock Unit Agreement

 

The Stock Units are subject to the terms and conditions set forth in the Notice
of Stock Unit Award, this Stock Unit Agreement and the Additional Terms for
Participants Providing Services Outside the United States attached to this Stock
Unit Agreement as Exhibit A (collectively the “Agreement”) and the Plan, which
are incorporated herein by reference.

 

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in the Notice of Stock Unit Award and the Agreement.

 

Payment for Stock Units

No cash payment is required for the Stock Units you receive. You are receiving
the Stock Units in consideration for Services rendered by you.

 

Vesting

The Stock Units that you are receiving will vest in installments, as shown in
the Notice of Stock Unit Award.

 

 

No additional Stock Units vest after your Service has terminated for any reason
[, except as provided in your Change of Control and Severance Agreement to the
extent in effect at the time of termination] [reference to Change of Control and
Severance Agreement to be included only if applicable to the Participant].

Forfeiture

 

If your Service terminates for any reason, then your Award expires immediately
as to the number of Stock Units that have not vested before the termination date
and do not vest as a result of termination.

 

 

This means that the unvested Stock Units will immediately be cancelled. You
receive no payment for Stock Units that are forfeited.

 

 

The Company determines when your Service terminates for this purpose and all
purposes under the Plan and its determinations are conclusive and binding on all
persons.

 

Leaves of Absence

For purposes of this Award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
of absence was approved by the Company in writing and if continued crediting of
Service is required by the terms of the leave or by applicable law. But your
Service terminates when the approved leave ends, unless you immediately return
to active work.

 

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Unit Award may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. Notwithstanding the
foregoing, except as otherwise required by applicable laws, vesting of your
Stock Units will be suspended during any unpaid leave of absence. If you
commence working on a part-time basis, then the vesting schedule specified in
the Notice of Stock Unit Award may be adjusted in accordance with the Company’s
part-time work policy or the terms of an agreement between you and the Company
pertaining to your part-time schedule.

 

Nature of Stock Units

Your Stock Units are mere bookkeeping entries. They represent only the Company’s
unfunded and unsecured promise to issue Shares on a future date. As a holder of
Stock Units, you have no rights other than the rights of a general creditor of
the Company.

 

 

--------------------------------------------------------------------------------

 

 

 

No Voting Rights or
Dividends

Your Stock Units are mere bookkeeping entries. They represent only the Company’s
unfunded and unsecured promise to issue Shares on a future date. As a holder of
Stock Units, you have no rights other than the rights of a general creditor of
the Company.

 

Stock Units
Nontransferable

You may not sell, transfer, assign, pledge or otherwise dispose of any Stock
Units (nor any right arising thereunder). For instance, you may not use your
Stock Units as security for a loan. If you attempt to do any of these things,
your Stock Units will immediately become invalid and will be cancelled.

 

Settlement of Stock Units

Each of your vested Stock Units will be settled within 30 days following the
applicable date of vesting under the Vesting Schedule set forth in the Notice of
Stock Unit Award.

 

 

At the time of settlement, you will receive one Share for each vested Stock
Unit; provided, however, that no fractional Shares will be issued or delivered
pursuant to the Plan or this Agreement, and the Committee will determine whether
cash will be paid in lieu of any fractional Share or whether such fractional
Share and any rights thereto will be canceled, terminated or otherwise
eliminated. In addition, the Shares are issued to you subject to the condition
that the issuance of the Shares not violate any law or regulation.

 

Withholding Taxes and Stock Withholding

Regardless of any action the Company or your actual employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), you
acknowledge that the ultimate liability for all Tax-Related Items legally due by
you is and remains your responsibility and that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including the
settlement of the Stock Units, the subsequent sale of Shares acquired pursuant
to such settlement and the receipt of any dividends; and (2) do not commit to
structure the terms of the Award or any aspect of the Stock Units to reduce or
eliminate your liability for Tax-Related Items.

 

 

Prior to any relevant taxable or tax withholding event, as applicable, you shall
pay or make adequate arrangements satisfactory to the Company and/or the
Employer, as applicable, to satisfy all Tax-Related Items.

 

In this regard, you authorize the Company and/or the Employer (and their
respective agents) to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following, as determined at the sole
discretion of the Company and only to the extent permissible under local law:
(1) withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer; (2) withholding from proceeds of the sale of Shares
acquired upon settlement of the Stock Units either through a voluntary sale or
through a mandatory sale arranged by the Company (on your behalf pursuant to
this authorization); (3) withholding of Shares to otherwise be issued upon
settlement of the Stock Units; or (4) any other arrangement approved by the
Committee and permitted under applicable law; all under such rules as may be
established by the Committee and in compliance with the Company’s Insider
Trading Policy and 10b5-1 Trading Plan Policy, if applicable; provided, however,
that the Committee shall establish the method prior to the Tax-Related Items
withholding event and, unless determined otherwise by the Committee in advance
of a Tax-Related Items withholding event, the method of withholding for this
Stock Unit will be (3) above.

 

2

--------------------------------------------------------------------------------

 

 

 

 

If the obligation for Tax-Related Items is satisfied by withholding in Shares,
for tax purposes, you are deemed to have been issued the full number of Shares
subject to the vested Stock Units, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items due as a
result of any aspect of your participation in the Plan. The Fair Market Value of
these Shares, determined as of as of the date that the taxes are required to be
withheld, will be applied as a credit against the Tax-Related Items withholding.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates or other
applicable withholding rates, including up to the maximum permissible statutory
rate for your tax jurisdiction(s) in which case you will have no entitlement to
the equivalent amount in Shares and will receive a refund of any over-withheld
amount in cash in accordance with applicable law.

 

 

Finally, you shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold as a result
of your participation in the Plan or your purchase of Shares that cannot be
satisfied by the means previously described. The Company may refuse to deliver
the Shares if you fail to comply with your obligations in connection with the
Tax-Related Items as described in this section, and your rights to the Shares
shall be forfeited if you do not comply with such obligations on or before the
scheduled settlement deadline.

 

Restrictions on Resale

You agree not to sell any Shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

No Retention Rights

Neither your Award nor this Agreement gives you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.

 

Adjustments

The number of Stock Units covered by this Award shall be subject to adjustment
in the event of a stock split, a stock dividend or a similar change in Company
Shares, and in other circumstances, as set forth in the Plan. The forfeiture
provisions and restrictions provided for in this Agreement will apply to all
new, substitute or additional Stock Units or securities to which you are
entitled by reason of this Award.

 

Successors and Assigns

Except as otherwise provided in the Plan or this Agreement, every term of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legatees, legal representatives, successors,
transferees and assigns.

 

Notice

Any notice required or permitted under this Agreement shall be given in writing
and shall be deemed effectively given upon the earliest of personal delivery,
receipt or the third full day following mailing with postage and fees prepaid,
addressed to the other party hereto at the address last known in the Company’s
records or at such other address as such party may designate by ten (10) days’
advance written notice to the other party hereto.

 

Applicable Law and Choice of Venue

This Agreement will be interpreted and enforced under the laws of the State of
California (without regard to their choice-of-law provisions). For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by this Award or the Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of California
and agree that such litigation shall be conducted only in the courts of San
Mateo County, California, or the federal courts for the United States for the
Northern District of California, and no other courts, were this grant is made
and/or to be performed.

 

3

--------------------------------------------------------------------------------

 

 

 

Miscellaneous

You understand and acknowledge that (i) the Plan is entirely discretionary, (ii)
the Company and your employer have reserved the right to amend, suspend or
terminate the Plan at any time, (iii) the grant of your Award does not in any
way create any contractual or other right to receive additional grants of awards
(or benefits in lieu of awards) at any time or in any amount and (iv) all
determinations with respect to any additional grants, including (without
limitation) the times when awards will be granted, the number of Shares subject
to the awards, and the vesting schedule, will be at the sole discretion of the
Company.

 

 

The value of this Award shall be an extraordinary item of compensation outside
the scope of your employment contract, if any, and shall not be considered a
part of your normal or expected compensation for purposes of calculating
severance, resignation, redundancy or end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

 

 

You understand and acknowledge that participation in the Plan ceases upon
termination of your Service for any reason, except as may explicitly be provided
otherwise in the Plan or this Agreement.

 

 

You hereby authorize and direct your employer to disclose to the Company or any
Subsidiary any information regarding your employment, the nature and amount of
your compensation and the fact and conditions of your participation in the Plan,
as your employer deems necessary or appropriate to facilitate the administration
of the Plan.

 

 

You consent to the collection, use and transfer of personal data as described in
this subsection. You understand and acknowledge that the Company, your employer
and the Company’s other Subsidiaries hold certain personal information regarding
you for the purpose of managing and administering the Plan, including (without
limitation) your name, home address, telephone number, date of birth, social
insurance number, salary, nationality, job title, any Shares or directorships
held in the Company and details of all awards or any other entitlements to
Shares awarded, canceled, exercised, vested, unvested or outstanding in your
favor (the “Data”). You further understand and acknowledge that the Company
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purpose of implementation, administration and management of your participation
in the Plan and that the Company and/or any Subsidiary may each further transfer
Data to any third party assisting the Company in the implementation,
administration and management of the Plan. You understand and acknowledge that
the recipients of Data may be located in the United States or elsewhere. You
authorize such recipients to receive, possess, use, retain and transfer Data, in
electronic or other form, for the purpose of administering your participation in
the Plan, including a transfer to any broker or other third party with whom you
elect to deposit Shares acquired under the Plan of such Data as may be required
for the administration of the Plan and/or the subsequent holding of Shares on
your behalf. You may, at any time, view the Data, require any necessary
modifications of Data or withdraw the consents set forth in this subsection by
contacting the Human Resources Department of the Company in writing.

 

The Plan and Other Agreements

The text of the Plan is incorporated in this Agreement by reference. All
capitalized terms in this Agreement shall have the meanings assigned to them in
the Plan. This Agreement and the Plan constitute the entire understanding
between you and the Company regarding this Award. Any prior agreements,
commitments or negotiations concerning this Award are superseded. This Agreement
may be amended by the Committee without our consent, however, if any such
amendment would materially impair your rights under this Agreement, this
Agreement may be amended on by another written agreement, signed by you and the
Company.

 

4

--------------------------------------------------------------------------------

 

 

 

Additional Terms for Participants Providing Services Outside the United States

To the extent that you provide services to the Company or a Subsidiary in a
country other than the United States, the Stock Units shall be subject to
additional or substitute terms as shall be set forth in Exhibit A attached
hereto. If you relocate to one of the countries included in Exhibit A during the
life of the Stock Units, Exhibit A, including the provisions for such country,
shall apply to you and the Stock Units, to the extent that the Company
determines that the application of such provisions is necessary or advisable in
order to comply with applicable law or facilitate the administration of the
Plan. In addition, the Company reserves the right to impose other requirements
on the Stock Units and the Shares issued upon vesting of the Stock Units, to the
extent that the Company determines it is necessary or advisable in order to
comply with local laws or facilitate the administration of the Plan, and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

THROUGH YOUR ELECTRONIC ACCEPTANCE

OF THE NOTICE OF STOCK UNITS GRANT,

you agree to all of the terms and conditions

described IN NOTICE OF STOCK UNITS GRANT,

THE AGREEMENT and in the PlAN.

5

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

ADDITIONAL TERMS APPLICABLE TO PARTICIPANTS WHO

PROVIDE SERVICES IN THE IDENTIFIED COUNTRIES

 

This Exhibit A, which forms part of the Agreement, includes additional terms and
conditions applicable to Participants who provide services to the Company in the
countries identified below. These terms and conditions are in addition to those
terms set forth in the Notice of Stock Unit Award, the Stock Unit Agreement and
in the Plan. To the extent there are any inconsistencies between these terms and
conditions and those set forth in the Notice of Stock Unit Award, the Stock Unit
Agreement or the Plan, these terms and conditions shall prevail. Any capitalized
term used in this Exhibit A without definition shall have the meaning ascribed
to such term in the Plan, Notice of Stock Unit Award or the Stock Unit
Agreement, as applicable.

 

For the Participant’s convenience and information, the Company has provided
certain general information regarding some of the tax and/or exchange control
requirements that may apply to the Participant in certain of the countries
below. Such information is current only as of June 2020, and the Company
undertakes no obligation to update any such information and does not ensure that
it is complete or correct. This information may not apply to the Participant’s
individual situation, and may not be current as of any particular date in the
future. The absence of any information on tax or foreign exchange requirements
for any particular country should not be regarded as an indication that no such
requirements apply in that country. The laws, rules and regulations of any
country regarding the holding of securities may be subject to frequent change.
The Participant is advised to seek appropriate professional advice as to how the
relevant exchange control and tax laws in the Participant’s country may apply to
the Participant’s individual situation.

 

GLOBAL PROVISIONS APPLICABLE TO PARTICIPANTS IN ALL COUNTRIES OTHER THAN THE
UNITED STATES

 

 

No Guarantee of Continued Service

 

The vesting of the Stock Units pursuant to the vesting schedule will occur only
if the Participant continues as an Outside Director, Consultant, or Employee (as
applicable) to the Company or a Subsidiary through the applicable vesting date.
The Participant further acknowledges and agrees that this Agreement, the
transactions contemplated hereunder and the vesting schedule do not constitute
an express or implied promise or continued engagement as an Outside Director,
Consultant or Employee for the vesting period, for any period, or at all, and
will not interfere in any way with the Participant’s right or the right of the
Company or any Subsidiary to effect a termination of Services at any time, with
or without cause in compliance with applicable laws nor shall it be construed to
amend or modify the terms of any consultancy, directorship, employment or other
service agreement between the Participant and the Company or any Subsidiary.

 

Acknowledgment of Nature of Plan and Stock Units

 

In accepting the award of Stock Units pursuant to this Agreement, the
Participant acknowledges that:

 

 

a)

for labor law purposes, Stock Units and Shares issued upon vesting thereof are
an extraordinary item that do not constitute wages of any kind for services of
any kind rendered to the Company or to the Participant’s employer, and the grant
of Stock Units is outside the scope of the Participant’s employment contract, if
any;

 

 

b)

for labor law purposes, the grant of Stock Units and the Shares issued upon
vesting thereof are not part of normal or expected wages or salary for any
purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, holiday pay, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or any Subsidiary;

 

 

c)

Stock Units and the Shares issued upon vesting thereof are not intended to
replace any pension rights or compensation;

 

 

--------------------------------------------------------------------------------

 

 

 

d)

neither the grant of Stock Units nor any provision of this Agreement, the Plan
or the policies adopted pursuant to the Plan confer upon the Participant any
right with respect to employment or continuation of current employment and shall
not be interpreted to form an employment contract or relationship with the
Company or any Subsidiary;

 

 

e)

the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

 

 

f)

in consideration of the grant of Stock Units hereunder, no claim or entitlement
to compensation or damages arises from termination of Stock Units, and no claim
or entitlement to compensation or damages shall arise from forfeiture of the
Stock Units resulting from termination of the Participant’s employment by the
Company or any Subsidiary (for any reason whatsoever and whether or not in
breach of local labor laws) and the Participant irrevocably releases the Company
and the Participant’s employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, the Participant shall be deemed irrevocably to have
waived the Participant’s entitlement to pursue such claim; and

 

 

g)

in the event of termination of the Participant’s employment (whether or not in
breach of local labor laws), the Participant’s rights to vest in the Stock Units
under the Plan, if any, will terminate effective as of the date that the
Participant is no longer actively employed and will not be extended by any
notice period mandated under applicable local laws (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to
applicable local laws); the administrator of the Plan shall have the exclusive
discretion to determine when the Participant is no longer actively employed for
purposes of Participant’s Stock Units.

 

Rights as Stockholder

 

Neither the Participant nor any person claiming under or through the Participant
will have any of the rights or privileges of a stockholder of the Company in
respect of any Shares that may become deliverable hereunder unless and until
such Shares have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered in certificate or book entry form
to the Participant. For the avoidance of doubt, neither the Participant nor any
person claiming under or through the Participant will have no right to receive
any dividend equivalent, or similar right, nor any economic right, in respect of
the Stock Units awarded to the Participant.

 

FRANCE

 

Tax Information

 

The Stock Units are not intended to be French tax-qualified awards.

 

Exchange Control Information

 

The Participant must declare to the customs and excise authorities any cash and
securities the Participant imports or exports without the use of a financial
institution when the value of such cash or securities exceeds a certain amount.
The Participant should consult with the Participant’s professional advisor. In
addition, if the Participant is a French resident, the Participant may hold
stock outside France provided the Participant declares all foreign bank and
brokerage accounts on an annual basis (including the accounts that were open and
those that were closed during the tax year) on a specific form in the
Participant’s income tax return.

 

Securities Law

 

This offer does not require a prospectus to be submitted for approval to the
Autorité des marchés financiers (“AMF”). The Participant may take part in the
offer solely for his or her own account and any financial instruments thus
acquired cannot be distributed directly or indirectly to the public otherwise
than in accordance with Articles L. 411-1, L. 411-2, L. 412-1 and L. 621-8 to L.
621-8-3 of the French Monetary and Financial Code. The information provided to
the Participant in this Agreement, the Plan or other documents supplied to the
Participant in connection with the offer to the Participant of the Stock Units
is provided as factual information only and as such is not intended to induce
the Participant to accept to enter into this Agreement. Any such information
does not give or purport to give any indication of the likely future financial
success or performance of the Company and historical financial information gives
no indication of future financial performance. The Stock Units are not intended
to qualify for the favorable tax and social

2

 

--------------------------------------------------------------------------------

 

 

security treatment in France applicable to options granted under Sections L.
225-177 to L. 225-186-1 of the French Commercial Code. Should the Participant be
in any doubt as to the contents of the offer of this Stock Unit award or what
course of action to take in relation to the offer, the Participant is
recommended to immediately seek his or her own personal financial advice from
his or her stockbroker, bank manager, solicitor, accountant or other independent
financial advisor duly authorized by the competent authorities or bodies.

 

Data Protection

 

The Company and the Participant’s Employer will hold, collect and otherwise
process certain data as set out in the Employer’s Employee Privacy Policy which
has been or will be provided to the Participant separately. All personal data
will be treated in accordance with applicable

data protection laws and regulations.

 

French Language Provision.

 

By signing and returning this Agreement, the Participant confirms having read
and understood the documents relating to the Plan and the Agreement which were
provided to the Participant in English language. The Participant accepts the
terms of those documents accordingly.

 

French translation: En signant et renvoyant ce Contrat vous confirmez ainsi
avoir lu et compris les documents relatifs au Plan qui vous ont été communiqués
en langue anglaise. Vous en acceptez les termes en connaissance de cause.

 

 

GERMANY

 

Tax Indemnity

 

The Participant agrees to indemnify and keep indemnified the Company, any
Subsidiary and his/her employing company (the “Employer”), if different, from
and against any liability for or obligation to pay any Tax Liability (a “Tax
Liability” being any liability for income tax, withholding tax and any other
employment related taxes in any jurisdiction, including but not limited to wage
tax, solidarity surcharge, church tax or social security contributions) that is
attributable to (1) the grant or settlement of, or any benefit derived by the
Participant from, the Stock Units, (2) the acquisition by the Participant of the
Shares on settlement of the Stock Units, or (3) the disposal of any Shares.

 

Exchange Control Information

 

Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank.  If the Participant uses a German bank to transfer a
cross-border payment in excess of €12,500 in connection with the sale of Shares
acquired under the Plan, the bank will make the report for the Participant.  In
addition, the Participant must report any receivables, payables, or debts in
foreign currency exceeding an amount of €5,000,000 on a monthly basis. Finally,
the Participant must report on an annual basis if the Participant holds Shares
that exceed 10% of the total voting capital of the Company.

 

Data Protection

 

The Company and the Participant’s Employer will hold, collect and otherwise
process certain data as set out in the Employer’s Employee Privacy Policy which
will be provided to the Participant separately. All personal data will be
treated in accordance with applicable

data protection laws and regulations.

3

 

 

--------------------------------------------------------------------------------

 

 

ISRAEL

 

Data Protection

 

Nothing in this Agreement or the Plan limits the obligations under the Privacy
Protection Act, 5741-1981 (“PPA”) Chapter B.

 

The Participant acknowledges that the Company and its Subsidiaries may make the
Data available to public authorities where required under locally applicable
law.

 

 

SPAIN

 

Tax Withholding

 

The Participant agrees to indemnify and keep indemnified the Company, any
Subsidiary and his/her employing company (the “Employer”), if different, from
and against any liability for or obligation to pay any Tax Liability (a “Tax
Liability” being any liability for income tax, withholding tax and any other
employment related taxes in any jurisdiction, including but not limited to wage
tax, solidarity surcharge, or social security contributions) that is
attributable to (1) the grant or settlement of, or any benefit derived by the
Participant from, the Stock Units, (2) the acquisition by the Participant of the
Shares on settlement of the Stock Units, or (3) the disposal of any Shares.

 

The Stock Units cannot be settled until the Participant has made such
arrangements as the Company may require for the satisfaction of any Tax
Liability that may arise in connection with the vesting and settlement of the
Stock Units and/or the acquisition of the Shares by the Participant. The Company
shall not be required to issue, allot or transfer Shares until the Participant
has satisfied this obligation.

 

Whenever the Stock Units become vested or are settled in Shares, the Company
shall notify the Participant of the amount of tax, if any, which must be
withheld by the Company, any Subsidiary or the Employer, if different, under all
applicable tax laws. At the discretion of the Company, the Stock Units cannot be
settled until the Participant has entered into an election with the Company, to
either (a) remit a cash payment of the required amount of taxes to the Company,
a Subsidiary or the Employer, as applicable; or (b) authorize the deduction of
such amount from the Participant’s compensation (including, for the avoidance of
doubt, other compensation that may be owed to the Participant by the Company,
any Subsidiary or the Employer in connection with the performance of Services or
otherwise due). Notwithstanding the prior sentence, with the consent of the
administrator of the Plan, if relevant, and subject to any applicable legal
conditions or restrictions, the Company or Subsidiary or Employer, as
applicable, shall, upon the Participant’s request, accept surrender of a whole
number of Shares issued hereunder (or other Shares held by the Participant)
having a Fair Market Value, determined as of the date the amount of tax to be
withheld is to be determined pursuant to any applicable tax laws (the “Tax
Date”), not in excess of the minimum of tax required to be withheld by law to
cover all or a portion of the applicable withholding taxes (with the remainder
paid pursuant to the preceding sentence). In case the Participant purports to be
entitled to any tax reduction or allowance in connection with income derived
from the Stock Units, it shall promptly notify such circumstance to the Company,
which shall factor, to the extent permitted by the applicable tax laws, the
applicability of such reduction or allowance in the assessment of taxes to be
withheld, subject in any event to the Participant’s compliance with any
requirements imposed under applicable tax laws for their applicability
(including the submission of tax forms or statements required to be delivered to
the Company, a Subsidiary or the Employer, as applicable). Request for such
surrender shall be made in writing in a form acceptable to the administrator of
the Plan, if relevant, and shall be subject to the following restrictions: (i)
the election must be made on or prior to the applicable Tax Date and (ii) once
made, the election shall be irrevocable as to the particular Shares for which
the election is made. Any adverse consequences to the Participant arising in
connection with the share withholding procedure set forth herein, or with any
representation made by the Participant relevant for the assessment of applicable
withholding taxes, shall be the sole responsibility of the Participant.

 

Exchange Control and Tax Information Obligations

4

 

 

--------------------------------------------------------------------------------

 

 

If the Participant acquires Shares issued pursuant to the Stock Units, the
Participant must declare the acquisition of such securities to the Spanish
Direccion General de Política Comercial y de Inversiones Extranjeras, by filing
the corresponding D-5 form, within the following month to the date of
acquisition of the Shares. This declaration is provided to the Ministry of
Economy and Competitiveness for statistical purposes only.

 

In the event that the Shares acquired pursuant to the Plan and this Agreement
represent more than 10% of the share capital of the Company and, provided that
the net equity of the Company exceeds the statutory threshold, the Participant
will have to make an annual declaration to the Spanish Direccion General de
Política Comercial y de Inversiones Extranjeras about the development of the
investment in non-resident entities by filing the corresponding D-8 form, within
the first nine months of each calendar year.

 

In addition, in case the value of the assets held by the Participant in
non-resident companies, including the Shares of the Company or the balance of
transactions with non-resident companies, including the Company, exceeds the
statutory threshold, the Participant must also periodically file a declaration
of foreign transactions with the Statistics Department of the Bank of Spain. The
periodicity of such filings will be determined by the amount of the transactions
or balances held with non-resident entities.

 

Participants should consult their own tax advisors in relation to the tax
implications derived from the award, holding or disposal of Stock Units or
Shares, and of their potential relocation to any other jurisdiction. The Company
does not assume any responsibility therefor. The holding of certain rights or
assets located overseas may be required to be reported on an annual basis by
means of filing an information tax form (currently tax form number 720) and may
be subject to Net Wealth Tax (Impuesto sobre el Patrimonio).

 

Data Privacy

 

The Company and the Participant’s Employer will hold, collect and otherwise
process certain data as set out in the Employer’s Employee Privacy Policy which
will be provided to the Participant separately. All personal data will be
treated in accordance with applicable data protection laws and regulations.

 

 

UNITED KINGDOM

 

Employee Share Scheme

 

The Agreement forms the rules of the employee share scheme applicable to the
United Kingdom based Participants of the Company and any Subsidiaries. Only
employees of the Company or any Subsidiary of the Company are eligible to be
granted Stock Units or be issued Shares under the Agreement. Other service
providers (including Consultants or Outside Directors) who are not employees are
not eligible to receive Stock Units under the Agreement in the United Kingdom.
Accordingly, all references in the Agreement to the Participant’s service or
termination of Service shall be interpreted as references to the Participant’s
employment or termination of employment.

 

Special Tax Consequences

 

The Participant agrees to indemnify and keep indemnified the Company, any
Subsidiary and his/her employing company (the “Employer”), if different, from
and against any liability for or obligation to pay any Tax Liability (a “Tax
Liability” being any liability for income tax, withholding tax and any other
employment related taxes, employee’s National Insurance contributions or
employer’s National Insurance contributions or equivalent social security
contributions in any jurisdiction) that is attributable to (1) the grant or
settlement of, or any benefit derived by the Participant from, the Stock Units,
(2) the acquisition by the Participant of the Shares on the settlement of the
Stock Units, or (3) the disposal of any Shares.

 

The Stock Units cannot be settled until the Participant has made such
arrangements as the Company may require for the satisfaction of any Tax
Liability that may arise in connection with the vesting and settlement of the
Stock Units and/or the acquisition of the Shares by the Participant. The Company
shall not be required to issue, allot or transfer Shares until the Participant
has satisfied this obligation.

 

At the discretion of the Company, the Stock Units cannot be settled until the
Participant has entered into an election with the Company (or his/her employer)
(as appropriate) in a form approved by the Company and Her Majesty’s Revenue &
Customs (a “Joint Election”) under which any liability of the Company and/or the
employer for employer’s national insurance contributions arising in respect of
the granting, vesting, settlement of or other dealing in the Stock Units, or the
acquisition of Shares on the settlement of the Stock Units, is transferred to
and met by the Participant.

 

The Participant undertakes that, upon request by the Company, he/she will join
with his/her Employer in electing, pursuant to Section 431(1) of the Income Tax
(Earnings and Pensions) Act 2003 (“ITEPA”) that, for relevant tax purposes, the
market value of the Shares acquired on any occasion will be calculated as if the
shares were not restricted and Sections 425 to 430 (inclusive) of ITEPA are not
to apply to such shares.

 

The Participant agrees that if the Participant does not pay or the Participant’s
Employer or the Company does not withhold from the Participant the full amount
of all taxes applicable to the taxable income of the Participant resulting from
the grant of the Stock Units, the vesting of the Stock Units, or the issuance of
Shares (the “Tax-Related Items”) that the Participant owes due to the vesting of
the Stock Units, or the release or assignment of the Stock Units for
consideration, or the receipt of any other benefit in connection with the Stock
Units (the “Taxable Event”) within 90 days after the Taxable Event, or such
other period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, then the amount that should have been withheld shall
constitute a loan owed by the Participant to the Employer, effective 90 days
after the Taxable Event. The Participant agrees that the loan will bear interest
at HMRC’s official rate and will be immediately due and repayable by the
Participant, and the Company and/or the Employer may recover it at any time
thereafter by withholding the funds from salary, bonus or any other funds due to
the Participant by the Employer, by withholding in Shares issued upon vesting
and settlement of the Stock Units or from the cash proceeds from the sale of
Shares or by demanding cash or a cheque from the Participant. The Participant
also authorizes the Company to delay the issuance of any Shares to the
Participant unless and until the loan is repaid in full.

 

Notwithstanding the foregoing, if the Participant is an officer or executive
director (as within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of the immediately foregoing
provision will not apply. In the event that the Participant is an officer or
executive director and Tax-Related Items are not collected from or paid by the
Participant within 90 days of the Taxable Event, the amount of any uncollected
Tax-Related Items may constitute a benefit to Participant on which additional
income tax and National Insurance contributions may be payable. The Participant
acknowledges that the Company or the Employer may recover any such additional
income tax and national insurance contributions at any time thereafter.

 

Data Privacy

 

The Company and the Participant’s Employer will hold, collect and otherwise
process certain data as set out in the Employer’s Employee Privacy Policy which
will be provided to the Participant separately. All personal data will be
treated in accordance with applicable data protection laws and regulations.

6

 